DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This continuation-application claims priority of US utility application 15/36,362, filed December 14, 2017, now US patent 10,861,351; prior-filed application (371 of PCT/EP2016/064229 filed June 20, 2016) and provisional application 62/182,426, filed June 19, 2015. Applicant’s claim for the benefit of the prior-filed application under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed on October 27, 2020 and September 14, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith. 

Status of Claims
This office action is in response to amendments entered on October 27, 2020 for the patent application 17/081,549 filed on October 27, 2020. Claims 2-33 are cancelled. Claim 1 is pending. 

Drawings
Regarding FIGS. 22-27, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIGS. 22-27 from complying with 37 CFR 1.84(a)(1).

Regarding FIGS. 1 and 22-27, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible 

Regarding FIGS. 1 and 22-27, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 1 and 22-27 from complying with 37 CFR 1.84(b)(1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Shaban (US 9,022,988).
Regarding claim 1, Shaban discloses a device for training or aiding users in a proper mixing of pharmaceutical components (see col. 1, lines 10-15: Embodiments of the present invention relate generally to medical devices for administering medications, vitamins, hormones, and other therapeutics that are administered via injection; see col. 1, lines 65-67: In an embodiment, a cartridge-based computer controlled self-injection device automatically regulates time and dosage administered to a patient), the device comprising: a housing (see col. 2, line 55: Injection device 102 further includes a compartment 114); a microcontroller disposed in the housing (see col. 2, lines 56-57: Compartment 114 houses a receiver/transmitter 116, a microprocessor 118, and a memory 120); and a user notification device for alerting a user to a status of the device as determined by the microcontroller (see col. 2, lines 62-67: In an embodiment, compartment 114 includes a display screen 124. Injection device 102 uses display .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the device.” The limitations of “A device for training or aiding users in a proper mixing of pharmaceutical components” in the preamble and “a user notification device for alerting a user to a status,” are originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the device for training or aiding users in a proper mixing of pharmaceutical components” or “the user notification device”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitations of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./
             Primary Examiner, Art Unit 3715             

February 7, 2022, 11:43 am